DECISION - APPLICATION WITHDRAWN
On October 29, 2015, the Defendant was revoked in Cause No. DC-03-392 and sentenced to the Montana State Prison for five (5) years; in companion case Cause No. DC-10-134, the Defendant was sentenced to the Montana State Prison for a consecutive term of three (3) years. Both of these sentences are to run concurrent to his Federal Sentence of 70 months in a U.S. Bureau of Prisons filed on Sept. 3, 2015. Defendant was given credit for three hundred ninety-four (394) days time served.
On February 5, 2016, the Defendant’s Application for review of that sentence was scheduled to be heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Jennifer Streano of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, Defense Counsel informed the Division that the Defendant no longer wanted to have his sentence reviewed in Cause No. DC-03-392. Defendant was present and confirmed that to the Division.
Therefore, it is the unanimous decision of the Division that the Defendant’s Application for Review of Sentence is hereby deemed withdrawn. All matters in the above-named case before the Division are concluded.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. John Warner, Member.